MARTIN, Judge.
The undisputed evidence shows that plaintiff had taken possession of the collateral after defendant’s default on the note. Defendant contends the trial court erred in not admitting into evidence defendant’s testimony placing a value on the collateral. The testimony by defendant shows he was familiar with the collateral and has such knowledge and experience as to enable him to intelligently place a value on the collateral. “It is not necessary that a witness be an expert in order to give his opinion as to value.” State v. Cotten, 2 N.C. App. 305, 163 S.E. 2d 100 (1968). “[I]t is enough that he is familiar with the thing upon which he professes to put a value and has such knowledge and experience as to enable him intelligently to place a value on it.” 1 Stansbury, N. C. Evidence, Brandis’ Revision, § 128, p. 408. This assignment of -error is sustained and a new trial is ordered.
Discussion of defendant’s other assignments of error is unnecessary since the asserted errors to which they relate may not recur at the next trial.
*739New trial.
Chief Judge Brock and Judge Parker concur.